              Case 1:11-cr-00442-AWI Document 57 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7
                                                          CASE NO. 1:11-CR-00442-AWI-1
 8     UNITED STATES OF AMERICA,

 9                           Plaintiff
                                                          ORDER SETTING BRIEFING
       v.                                                 SCHEDULE ON MOTION FOR
10                                                        COMPASSIONATE RELEASE
11     JAIME MORENO-CASTANEDA,

12                           Defendant

13

14

15

16          On March 5, 2021, Defendant Jamie Moreno-Castaneda, appearing pro se, brought a

17 motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) on the grounds that he had

18 contracted COVID-19 from staff at the Bureau of Prisons facility to which he is confined. Doc.

19 No. 43. Moreno-Castaneda further asserts that “he’s been made to go long periods of time locked

20 in a cell, sometimes without access to a shower, clean clothes, and fresh air” in violation of the

21 Eighth Amendment. Id. at 5-6. In short, Moreno-Castaneda contends that the sentence he is

22 serving—with COVID-19 infection at the hands of the United States government and the various

23 deprivations cited in his motion—is worse than what was contemplated at the time of sentencing

24 and that his early release from prison is therefore warranted.

25          On March 23, 2021, the Court appointed a federal defender to assist Moreno-Castaneda

26 with this early release motion. Doc. No. 45. On March 25, 2021, the Court issued a stipulated

27 order providing that: Moreno-Castaneda’s supplemental motion must be filed on or before April

28 30, 2021; the government’s response must be filed on or before May 18, 2021; and Moreno-
              Case 1:11-cr-00442-AWI Document 57 Filed 08/26/21 Page 2 of 2


 1 Castaneda’s reply must be filed on or before May 25, 2021. Doc. 48. On April 30, 2021, the Court

 2 issued a stipulated order continuing the stipulated filing dates for the supplemental motion,

 3 government response and reply to May 28, 2021, June 22, 2021 and June 29, 2021, respectively.

 4 Doc. No. 51. A third stipulated order was issued on May 27, 2021, moving all filing deadlines out

 5 to July, Doc. No. 53, and on July 2, 2021, the Court issued a fourth (and apparently final)

 6 stipulated order providing that the supplemental motion, response and reply must be filed by

 7 August 20, 2021, September 10, 2021 and September 17, 2021, respectively. Doc. No. 55.

 8         On August 19, 2021, Moreno-Castaneda’s appointed counsel filed a notice stating that she

 9 would not file a supplemental motion on Moreno-Castaneda’s behalf and that he would stand on

10 the original pro se motion. Doc. No. 56.

11         Accordingly, IT IS HEREBY ORDERED that:

12         1. The United States will file a response to Moreno-Castaneda’s March 5, 2021 motion

13             (Doc. No. 43) on or before September 17, 2021; and

14         2. Moreno-Castaneda will file a reply, if any, on or before September 24, 2021.

15
     IT IS SO ORDERED.
16

17 Dated: August 26, 2021
                                                SENIOR DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                      2
